Citation Nr: 0715102	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 through April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's hypertension manifested in service, or within one 
year of discharge, or is otherwise related to service.

2.  The veteran's audiologically measured thresholds for any 
of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz 
are not 40 decibels or more; nor are at least three of these 
frequencies 26 decibels; nor are his speech recognition 
scores using the Maryland CNC Test less than 94 percent.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service and cannot be 
presumed to have manifested during service.  38 U.S.C.A. §§ 
1110, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The veteran does not have a bilateral hearing loss 
disability as defined by VA regulation.  38 U.S.C.A. §§ 1110, 
5107 (West 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for both 
hypertension and bilateral hearing loss.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 
See also Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's claimed bilateral hearing loss is not a 
condition subject to presumptive service connection; however, 
his hypertension may be.  Both conditions are described in 
further detail, below.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).


Hypertension

The veteran claims service connection for hypertension, which 
he contends was originally diagnosed in service.  There is no 
question that the veteran has a current diagnosis of 
hypertension.  An August 2002 VA examination report shows a 
diagnosis of hypertension and that diagnosis is supported by 
the private treatment records found in the claims folder, 
such as in a July 2001 report from Walker Baptist Medical 
Center, and a December 2002 report from Dr. Yates.  The 
question then becomes whether the veteran's currently 
diagnosed hypertension manifested in service.

A review of the veteran's service medical records reveals no 
in-service hypertension diagnosis.  In particular, the 
December 1965 entrance examination is negative as to a 
showing of hypertension or any other cardiac disease.  His 
blood pressure at that time was noted as 118/70.  The service 
medical records following his entry into service were 
reviewed in full and there is no indication of complaints, 
findings, treatment, or diagnosis of hypertension during 
service.  In fact, the service medical records are devoid of 
any complaints suggesting any cardiac disorder having 
manifested in service.  The March 1968 separation examination 
report also shows no evidence of hypertension at the time the 
veteran was discharged.  His blood pressure reading at that 
time was 124/60.  The service medical records are entirely 
devoid of evidence of hypertension during service.

Despite no evidence of hypertension in service, if there is 
evidence that hypertension manifested within one year of 
service, then service connection may be granted on a 
presumptive basis.  38 C.F.R. § 3.307(a)(3), 3.309(a).  The 
veteran's claim folder was reviewed in its entirety.  The 
first showing of a hypertension diagnosis appeared in a July 
2001 report from the Walker Baptist Medical Center. This is 
well past the one-year presumptive period for service 
connection.  The veteran claims to have been treated at the 
VA Medical Center in Birmingham, Alabama, but an electronic 
review of the VA record system shows no such treatment.  
Therefore, service connection for hypertension on a 
presumptive basis is not warranted.

As stated above, however, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  The veteran was diagnosed with hypertension, 
"uncontrolled on admission" in a July 2001 report from 
Walker Baptist Medical Center.  Following receipt of that 
report, VA afforded the veteran a VA General Medical 
Examination in August 2002.  The VA examiner, based upon 
physical examination, diagnosed hypertension that is 
"apparently not due to his diabetes since he has no history 
of abnormal renal function."  In the body of the report, the 
examiner noted that the veteran was diagnosed with 
hypertension in 1967 "while he was in service."  This 
comment was presumably made based upon the veteran's 
statements, as there is no indication in the report that the 
examiner reviewed the claims folder and service medical 
records.  Had the claims folder been reviewed, it would have 
been apparent that there was no such diagnosis in service.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

Because of the total lack of evidence suggesting an in-
service incurrence of this disease, an updated VA examination 
is not warranted.  38 C.F.R. § 3.159(c)(4).  There is no 
other medical evidence suggesting that the veteran's 
hypertension is related to service.  The veteran's private 
physicians note his history of hypertension, but render no 
opinion to suggest that it is connected to his service.  The 
Board has examined the July 2002 statement by Dr. Kim and the 
December 2002 statement by Dr. Yates and finds no opinion 
therein linking any hypertension to the veteran's service.

While the Board trusts the sincerity of the veteran's belief 
that his hypertension was diagnosed in service, without 
competent medical evidence showing such a diagnosis, service 
connection is not warranted.  The veteran's statements are 
not competent evidence of the diagnosis.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Competent medical evidence showing a 
connection between the veteran's currently diagnosed 
hypertension and his active service is required for service 
connection.  No such evidence exists in this case.

The weight of the medical evidence supports a finding that 
the veteran has a current hypertension diagnosis, but does 
not show that it manifested during service. As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

Bilateral Hearing Loss

The veteran is also seeking service connection for bilateral 
hearing loss.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; when the thresholds for at least three of 
these frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
prior to separation from service in March 1968, examination 
of the ears revealed no abnormalities.  There is no private 
or VA medical evidence since service showing impaired 
hearing.

The veteran's first VA audiological examination was in August 
2002. The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
25
LEFT
10
5
15
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

On the second VA audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
35
LEFT
20
20
25
25
20

Speech audiometry at that time revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.  The VA examiner also noted that tympanograms, 
puretone air conduction, and bone conduction studies were all 
within normal limits.  

The only additional evidence in the claims folder regarding 
the veteran's hearing is Dr. Yates' December 2002 statement, 
which indicates that the veteran "can't hear well."  The 
doctor did not elaborate in any way and this isolated comment 
cannot establish that the veteran has a current hearing 
disability as defined under VA regulation.

At no time during the course of this appeal have the 
veteran's audiometric thresholds been 40 decibels or more for 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz.  
Additionally, the thresholds for at least three of these 
frequencies are not 26 decibels, and the speech recognition 
scores using the Maryland CNC Test are more than 94 percent.  
Thus, the veteran's hearing loss does not meet the criteria 
to qualify as a disability for VA purposes.  38 C.F.R. § 
3.385.  Accordingly, service connection for bilateral hearing 
lost is not warranted.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  Hence, in the absence of competent evidence 
that the veteran currently has bilateral hearing loss to an 
extent recognized as a disability under the governing 
regulation, there can be no award of service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Specifically, the 
Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

While it appears that the veteran has also claimed 
entitlement to service connection for hearing loss on the 
basis that the condition is secondary to his service-
connected tinnitus, this claim must also fail.  The evidence 
does not show a hearing loss disability.  Therefore, service 
connection cannot be granted whether on a direct or secondary 
basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.385.

Based upon the foregoing, the preponderance of the evidence 
is against the claim and service connection for bilateral 
hearing loss must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the veteran and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2005); 38 C.F.R. § 3.159 (2006).  The notice must: 
(1) inform the veteran of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran of the information and evidence that VA 
will seek to provide; (3) inform the veteran of the 
information and evidence he is expected to provide; and (4) 
request or tell the veteran to provide any evidence in his 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, VA sent correspondence in June 2002, April 2003, August 
2003, and February 2005.  The letters, rating decisions, and 
statement of the case discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  Any 
defect with regard to the timing or content of the notice is 
harmless because of the thorough and informative notice 
provided throughout the adjudication and because the veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required 
notice.  There has been no prejudice to the veteran, and any 
defect in the timing or content of the notice has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the veteran was 
not informed of the type of evidence necessary to establish 
an effective date or a disability rating, as is required 
under Dingess, these issues are moot considering the 
disposition of these issues on the merits.  The Board finds 
that the veteran had received satisfactory notice prior to 
the most recent adjudication of his claim by the agency of 
original jurisdiction in the October 2005 supplemental 
statement of the case.  The veteran also indicated in an 
October 2005 statement in response to that supplemental 
statement of the case that he had no new records to add 
regarding his claims.

All relevant, identified, and available evidence has been 
obtained, and VA has notified the veteran of any evidence 
that could not be obtained.  The veteran has not referred to 
any additional, unobtained, relevant, available evidence.  VA 
also obtained medical examinations in relation to these 
claims, and obtained a copy of the veteran's Social Security 
Administration file.  The Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.



ORDER

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


